 
these securities have not been registered with the united states securities and
exchange commission or the securities commission of any state pursuant to an
exemption from registration under regulation d promulgated under the securities
act of 1933, as amended (the “act”).  this warrant shall not constitute an offer
to sell nor a solicitation of an offer to buy the securities in any jurisdiction
in which such offer or solicitation would be unlawful.  the securities are
“restricted” and may not be resold or transferred except as permitted under the
act pursuant to registration or exemption therefrom.


Original Issue Date:  May 27, 2011
Expiration Date:  May 27, 2016
Number of Shares:  130,719
Exercise Price per Share:  $ 3.06

 
COMMON STOCK PURCHASE WARRANT


To Purchase Shares of $.000001 Par Value Common Stock (“Common Stock”) of
Bacterin International Holdings, Inc.


No. [__]              to purchase 130,719 Shares of Common Stock of


Bacterin International Holdings, Inc.


THIS CERTIFIES that, for value received, Lincoln Park Capital Fund, LLC
(the “Purchaser” or “Holder”) is entitled, upon the terms and subject to the
conditions hereinafter set forth, at any time on or after the date hereof and on
or prior to 8:00 p.m. New York City Time on the date that is five (5) years
after the date hereof (the “Termination Date”), but not thereafter, to subscribe
for and purchase from Bacterin International Holdings, Inc., a Delaware
corporation (the “Company”), 130,719 shares of Common Stock (such shares, the
“Warrant Shares”) at an Exercise Price equal to $3.06 per share (as adjusted
from time to time pursuant to the terms hereof, the “Exercise Price”).  The
Exercise Price and the number of shares for which the Warrant is exercisable
shall be subject to adjustment as provided herein.  Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in that certain
Purchase Agreement (the “Purchase Agreement”), dated May 27, 2011, among the
Company and the Holder.


1.           Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
Holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant together with (a) the Assignment Form annexed hereto properly endorsed,
and (b) any other documentation reasonably necessary to satisfy the Company that
such transfer is in compliance with all applicable securities laws.  The term
“Holder” shall refer to the Purchaser or any subsequent transferee of this
Warrant.

 
 

--------------------------------------------------------------------------------

 


2.           Authorization of Shares.  The Company covenants that all shares of
Common Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant and
payment of the Exercise Price as set forth herein, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue or otherwise specified herein).


3.           Exercise of Warrant.


(a)           The Holder may exercise this Warrant, in whole or in part,
beginning six months after the Original Issuance Date, at any time and from time
to time by delivering (which may be by facsimile) to the offices of the Company
or any transfer agent for this Warrant, together with a Notice of Exercise in
the form annexed hereto specifying the number of Warrant Shares with respect to
which this Warrant is being exercised, together with payment in cash to the
Company of the Exercise Price therefore.


(b)           In the event that this Warrant is not exercised in full, the
number of Warrant Shares shall be reduced by the number of such Warrant Shares
for which this Warrant is exercised and/or surrendered, and the Company, if
requested by Holder and at its expense, shall issue and deliver to the Holder a
new Warrant of like tenor in the name of the Holder or as the Holder (upon
payment by Holder of any applicable transfer taxes) may request, reflecting such
adjusted Warrant Shares.  The Holder and any assignee, by acceptance of this
Warrant or a new Warrant, acknowledge and agree that, by reason of the
provisions of this Section, following exercise of any portion of this Warrant,
the number of Warrant Shares which may be purchased upon exercise of this
Warrant may be less than the number of Warrant Shares set forth on the face
hereof.  Certificates for shares of Common Stock purchased hereunder shall be
delivered to the Holder hereof after the date on which this Warrant shall have
been exercised as aforesaid; provided, however, that this Warrant may not be
exercised until six months after the Original Issuance Date.  A Notice of
Exercise shall be deemed sent on the date of delivery if delivered before 8:00
p.m. New York Time on such date, or the day following such date if delivered
after 8:00 p.m. New York Time; provided that the Company is only obligated to
deliver Warrant Shares against delivery of the Exercise Price from the holder
hereof and surrender of this Warrant (or appropriate affidavit and/or indemnity
in lieu thereof).  In lieu of delivering physical certificates representing the
Warrant Shares issuable upon conversion of this Warrant, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, upon request of the Holder, the Company
may cause its transfer agent to electronically transmit the Warrant Shares
issuable upon exercise to the Holder, by crediting the account of the Holder’s
prime broker with DTC through its Deposit Withdrawal At Custodian (“DWAC”)
system.


(c)           The term “Trading Day” means (i) if the Common Stock is listed on
the NYSE Amex Exchange or the New York Stock Exchange, a day on which there is
trading on such stock exchange, (ii) if the Common Stock is not listed on the
New York or NYSE Amex Exchange but sale prices of the Common Stock are reported
on The NASDAQ Stock Market or another automated quotation system, including the
OTC Bulletin Board, a day on which trading is reported on the principal
automated quotation system on which sales of the Common Stock are reported, or
(iii) if the foregoing provisions are inapplicable, a day on which quotations
are reported by National Quotation Bureau Incorporated.

 
 

--------------------------------------------------------------------------------

 


(d)           Beginning six months after the Original Issuance Date, the Holder
of this Warrant also may exercise this Warrant as to any or all of such Warrant
Shares and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the aggregate Exercise Price,
elect instead to receive upon such exercise a reduced number of shares of Common
Stock (the “Net Number”) determined according to the following formula (a
“Cashless Exercise”):


  Net Number =
(A x B) - (A x C)
  
B



For purposes of the foregoing formula:


A= the total number of shares with respect to which this Warrant is then being
exercised in a Cashless Exercise.


B= the Market Price on the Trading Day immediately preceding the date of the
Exercise Notice.


C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


There cannot be a Cashless Exercise unless “B” exceeds “C”.


The term “Market Price” means the last sale price of the Common Stock on the
Principal Market for the date of determination or, if the Common Stock is not
listed or admitted to trading on any Principal Market, and the last sale price
cannot be determined as contemplated above, the Market Price of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors and the Holder.  The term “Principal Market” means the exchange or
other market upon which the Company’s Common Stock is listed or its price
reported.  If the Fair Market Value of the Common Stock cannot be determined by
the Company’s Board of Directors and the Holder after five (5) business days,
such determination shall be made by a third party appraisal firm mutually
agreeable by the Board of Directors and the Holder, whose expense shall be borne
equally by the Company and the Holder (the “Independent Appraiser”).


Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 3(d).

 
 

--------------------------------------------------------------------------------

 


e)           Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 3 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its Affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 3(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 3(e) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 3(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Business Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  The Holder, upon not less than 61 days’ prior notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 3(e), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder and the provisions of this Section
3(e) shall continue to apply.  Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company.  The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(e) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

 
 

--------------------------------------------------------------------------------

 


4.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  In lieu of issuance of a fractional share upon any exercise hereunder,
the Company will either round up to nearest whole number of shares or pay the
cash value of that fractional share, which cash value shall be calculated on the
basis of the average closing price of the Common Stock during the five (5)
Trading Days immediately preceding the date of exercise.


5.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the Holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and provided further, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant certificates or any certificates for the Warrant Shares
other than the issuance of a Warrant Certificate to the Holder in connection
with the Holder’s surrender of a Warrant Certificate upon the exercise of all or
less than all of the Warrants evidenced thereby.


6.           Closing of Books.  The Company will at no time close its
shareholder books or records in any manner which interferes with the timely
exercise of this Warrant.


7.           No Rights as Shareholder until Exercise.  Subject to Section 12 of
this Warrant and the provisions of any other written agreement between the
Company and the Holder, the Holder shall not be entitled to vote or receive
dividends or be deemed the holder of Warrant Shares or any other securities of
the Company that may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
Purchaser, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised as provided herein.  However, at the time of
the exercise of this Warrant pursuant to Section 3 hereof, the Warrant Shares so
purchased hereunder shall be deemed to be issued to such Holder as the record
owner of such shares as of the close of business on the date on which this
Warrant shall have been exercised.

 
 

--------------------------------------------------------------------------------

 


8.           Assignment and Transfer of Warrant.  This Warrant may be assigned
by the surrender of this Warrant and the Assignment Form annexed hereto duly
executed at the office of the Company (or such other office or agency of the
Company or its transfer agent as the Company may designate by notice in writing
to the registered Holder hereof at the address of such Holder appearing on the
books of the Company); provided, however, that this Warrant may not be resold or
otherwise transferred except (i) in a transaction registered under the
Securities Act of 1933, as amended (the “Act”), or (ii) in a transaction
pursuant to an exemption, if available, from registration under the Act and
whereby, if reasonably requested by the Company, an opinion of counsel
reasonably satisfactory to the Company is obtained by the Holder of this Warrant
to the effect that the transaction is so exempt.


9.           Loss, Theft, Destruction or Mutilation of Warrant; Exchange.  The
Company represents, warrants and covenants that (a) upon receipt by the Company
of evidence and/or indemnity reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant or stock certificate representing the
Warrant Shares, and in case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, and (b) upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of this Warrant or stock certificate.


10.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a legal
holiday.


11.           Effect of Certain Events. If at any time while this Warrant or any
portion thereof is outstanding and unexpired there shall be a transaction (by
merger or otherwise) in which more than 50% of the voting power of the Company
is disposed of, the Holder of this Warrant shall have the right thereafter to
purchase, by exercise of this Warrant and payment of the aggregate Exercise
Price in effect immediately prior to such action, the kind and amount of shares
and other securities and property which it would have owned or have been
entitled to receive after the happening of such transaction had this Warrant
been exercised immediately prior thereto, subject to further adjustment as
provided in Section 12.


12.           Adjustments of Exercise Price and Number of Warrant Shares. The
number of and kind of securities purchasable upon exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time as set forth
in this Section 12.

 
 

--------------------------------------------------------------------------------

 


(a)           Subdivisions, Combinations, Stock Dividends and other
Issuances.   If the Company shall, at any time while this Warrant is
outstanding, (i) pay a stock dividend or otherwise make a distribution or
distributions on any equity securities (including instruments or securities
convertible into or exchangeable for such equity securities) in shares of Common
Stock, (ii) subdivide outstanding shares of Common Stock into a larger number of
shares, or (iii) combine outstanding Common Stock into a smaller number of
shares, then the Exercise Price shall be multiplied by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding before such
event and the denominator of which shall be the number of shares of Common Stock
outstanding after such event.  Any adjustment made pursuant to this Section
12(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision or combination.  The number of shares which may be purchased
hereunder shall be increased or decreased proportionately to any reduction or
increase in Exercise Price pursuant to this Section 12(a), so that after such
adjustments the aggregate Exercise Price payable hereunder for the increased or
decreased number of shares shall be the same as the aggregate Exercise Price in
effect just prior to such adjustments.


(b)           Other Distributions. If at any time after the date hereof the
Company distributes to holders of its Common Stock, other than as part of its
dissolution, liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
Common Stock), then the number of Warrant Shares for which this Warrant is
exercisable shall be increased to equal: (i) the number of Warrant Shares for
which this Warrant is exercisable immediately prior to such event, (ii)
multiplied by a fraction, (A) the numerator of which shall be the Fair Market
Value (as defined below) per share of Common Stock on the record date for the
dividend or distribution, and (B) the denominator of which shall be the Fair
Market Value price per share of Common Stock on the record date for the dividend
or distribution minus the amount allocable to one share of Common Stock of the
value (as jointly determined in good faith by the Board of Directors of the
Company and the Holder) of any and all such evidences of indebtedness, shares of
capital stock, other securities or property, so distributed.  For purposes of
this Warrant, “Fair Market Value” shall equal the  average closing trading price
of the Common Stock on the Principal Market for the five (5) Trading Days
preceding the date of determination or, if the Common Stock is not listed or
admitted to trading on any Principal Market, and the average price cannot be
determined as contemplated above, the Fair Market Value of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors and the Holder.  If the Fair Market Value of the Common Stock cannot
be determined by the Company’s Board of Directors and the Holder after five (5)
business days, such determination shall be made by an Independent
Appraiser.  The fair market value as determined by the Independent Appraiser
shall be final.  The Exercise Price shall be reduced to equal: (i) the Exercise
Price in effect immediately before the occurrence of any event (ii) multiplied
by a fraction, (A) the numerator of which is the number of Warrant Shares for
which this Warrant is exercisable immediately before the adjustment, and (B) the
denominator of which is the number of Warrant Shares for which this Warrant is
exercisable immediately after the adjustment.

 
 

--------------------------------------------------------------------------------

 


(c)           Merger, etc. If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into or a transfer of all or
substantially all of the assets of the Company to another entity, then the
Holder shall be entitled to receive upon or after such transfer, merger or
consolidation becoming effective, and upon payment of the Exercise Price then in
effect, the number of shares or other securities or property of the Company or
of the successor corporation resulting from such merger or consolidation, which
would have been received by the Holder for the shares of stock subject to this
Warrant had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be.  The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.


(d)           Reclassification, etc.  If at any time after the date hereof there
shall be a reorganization or reclassification of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such reorganization or
reclassification, which would have been received by the Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.


13.           Notice of Adjustment.  Whenever the number of Warrant Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, the Company shall promptly mail
to the Holder of this Warrant a notice setting forth the number of Warrant
Shares (and other securities or property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Warrant Shares after such adjustment and
setting forth the computation of such adjustment and a brief statement of the
facts requiring such adjustment.


14.           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding and exercisable, it will reserve from its authorized
and unissued Common Stock a sufficient number of shares to provide for the
issuance of the Warrant Shares upon the exercise of any and all purchase rights
under this Warrant.  The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant.  The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law, regulation, or rule of any applicable
market or exchange.


15.           Compliance with Securities Laws.  The Holder hereof acknowledges
that the Warrant Shares acquired upon the exercise of this Warrant, if not
registered (or if no exemption from registration exists), will have restrictions
upon resale imposed by state and federal securities laws.  Each certificate
representing the Warrant Shares issued to the Holder upon exercise (if not
registered, for resale or otherwise, or if no exemption from registration
exists) will bear substantially the following legend: THE SHARES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, AND, ACCORDINGLY, MAY NOT BE OFFERED,
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 
 

--------------------------------------------------------------------------------

 


16.           Intent of Purchase.  Without limiting the Purchaser’s right to
transfer, assign or otherwise convey the Warrant or Warrant Shares in compliance
with all applicable securities laws, the Holder of this Warrant, by acceptance
hereof, acknowledges that this Warrant and the Warrant Shares to be issued upon
exercise hereof are being acquired solely for the Purchaser’s own account and
not as a nominee for any other party, and that the Purchaser will not offer,
sell or otherwise dispose of this Warrant or any Warrant Shares to be issued
upon exercise hereof except under circumstances that will not result in a
violation of applicable federal and state securities laws.


17.           Miscellaneous.


(a)           Issue Date; Choice of Law; Venue; Jurisdiction.  All questions
concerning the construction, validity, enforcement and interpretation of this
Warrant shall be determined in accordance with the provisions of the Purchase
Agreement.


(b)           Modification and Waiver.  This Warrant and any provisions hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is
sought.  Any amendment effected in accordance with this paragraph shall be
binding upon the Purchaser, each future holder of this Warrant and the
Company.  No waivers of, or exceptions to, any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.


(c)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing by facsimile, mail or personal
delivery and shall be effective upon actual receipt of such notice.  The
addresses for such communications shall be to the addresses as shown on the
books of the Company or to the Company at the address set forth in the Offering
Documents.  A party may from time to time change the address to which notices to
it are to be delivered or mailed hereunder by notice in accordance with the
provisions of this Section 17(c).


(d)           Severability.  Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 
 

--------------------------------------------------------------------------------

 


(e)           Specific Enforcement.  The Company and the Holder acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Warrant were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Warrant and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which either of
them may be entitled by law or equity.


(f)           Counterparts/Execution.  This Warrant may be executed by facsimile
and in any number of counterparts, and each such counterpart hereof shall be
deemed to be an original instrument, but all such counterparts together shall
constitute one agreement.  Execution and delivery of this Warrant by facsimile
transmission (including delivery of documents in Adobe PDF format) shall
constitute execution and delivery of this Warrant for all purposes, with the
same force and effect as execution and delivery of an original manually signed
copy hereof.


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.


Bacterin International Holdings, Inc.
   
By:
 
Name:
 
Title:
 


 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
To:           Bacterin International Holdings, Inc.
 
(1)           The undersigned hereby elects to exercise the attached Warrant for
and to purchase thereunder, ________ shares of Common Stock, and herewith makes
payment therefor of $_______________;
 
Or
 
(2) ________  This is a cashless exercise pursuant to Section 3(d) of the
attached Warrant.

 
(3)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:


 
(Name)
 
 
(Address)
 



(4)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:



   
 
   
(Name)
       
 
 
 
(Date)
 
(Signature)
   
 
   
(Address)
     
Dated:
   
 
   
Signature
   

 
 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)


                      FOR VALUE RECEIVED, the foregoing Warrant and all rights
evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.


_______________________________________________________________


                                                                                       Dated:  ______________,


Holder’s Signature:
 
_____________________________
       
Holder’s Address:
 
_____________________________
         
_____________________________



Signature Guaranteed:  ___________________________________________


NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 
 

--------------------------------------------------------------------------------

 